Hon. R. L. Crazier
county Attorney
Johnson County
cleburne, Texas

De*r Sir:                             Opinion No. O-2148
                                      Rer The qualification of a trustee
                                      of a common school district as a
                                      sproperty taxpayer."

          We are in receipt of your letter of recent date in which you re-
quest the opinion of this department touohing the question stated‘-byyou
88 follows,

                 "Is a person nho~owns personal property within
            the o-on   school distriot, which personal property
            has been assessed for taxes, but upon v&i&the   said
            taxes are delinquem'c,a property taxpaying and quali-,
            fied to hold the office of trustee in the common
            school district?"

            Artiole 2745, Revised Statutes of Texas, provides, in part, as
follows*
                 (I. . . providing no person shall be qualified as
            trustee unless he is a property taxpayer in the district
            to which he is eleoted . , .s

          This departmenl held:in an opinion by Assistant Attorney Gen-
eral Joe J. Alsup, under date of April 14, 1936, that a person who hss
been assessed taxes on personal property is s.property taxpayer and a
qualified trustee of a ccsmnonschool district in Texas, in such particu-
lar, although he has never paid the taxes on such personal property.

          It will bs noted that this statute does not require that the
trustee shall be a taxpayer as to real property in the absence of which
this requirmnent is satisfied upon the basis of personal property taxes.
RUSEN VS. CWJTFAU COUNTY, 265 P. 676; 82 MONT. 115.

          The general rule also appears to be, absent any contrary in-
dication in the particular statute, that the term "taxpayer" means a
person chargeable with a tax; one who owns propertywithin the county
subject to taxation. HILLSMAR VS. FAISON, 57 S.W. 920 (Tex. Civ. App.);
RADGH VS. LITILS, 282 P. 459, 140 Okla. 206; CASTILLO vs. STATE HIGH-
WAY KMMISSION of MO. 279 S.W. 6733 312 No. 244. We do not beliew
Hon. R. L. Crocier, Page 2   (O-2148)



it is a necessary qualification, under Article 2745,~supm, that the
trustee.shall have mtually paid the taxes assessed against him.

          You are, therefore, respectfully advised that it is our
opinion, as heretofore held by this department, that a person is a
"property taxpayer" within the purview of Article 2745, supra, if
he owns personal property within the district whioh has been assess-
ed fortaxes, notwithstanding that suoh person is delinquent in the
payment thereof.

                                        Yours very truly

                                   ATTORNEY GEEEBAL OFTEXAS


                                        By
                                             /s/ Eollie C. Steakley

                                                 Zollie C. Steakley
                                                         Assistmt




                                               Opinion Committee
                                                   By BWB
                                                   Ch*irman